Case 2:20-cv-08133-SVW-GJS Document 12 Filed 03/08/21 Page 1 of 3 Page ID #:112



 1

 2                                                                                             JS-6
 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE CENTRAL DISTRICT OF CALIFORNIA

10
     BACILISA PENA TORRES,                                   Case No.: 2:20-cv-08133-SVW-GJS
11
                    Plaintiff,                               ORDER RE REQUEST TO REMAND
12
                                                             CASE TO STATE COURT
            vs.
13
     POPULUS FINANCIAL GROUP, INC., a Texas
14
     corporation, d.b.a. ACE CASH EXPRESS; and
15   DOES 1 through 50, inclusive,

16                  Defendants.
                                                             Trial Date: April 6, 2021
17

18          THE COURT HEREBY ORDERS that pursuant to the stipulation between Plaintiff, Bacilisa
19   Pena Torres (“Plaintiff”), and Defendant, POPULUS FINANCIAL GROUP, INC., a Texas
20   Corporation, d.b.a. ACE CASH EXPRESS (“Defendant”); Plaintiff has stipulated that the amount in
21   controversy will be limited to $75,000.00. As such, this matter is outside the scope of federal
22   jurisdiction pursuant to 28 U.S. Code Section 1332.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                         1
                   [PROPOSED] ORDER RE: STIPULATION TO REMAND CASE TO STATE COURT
Case 2:20-cv-08133-SVW-GJS Document 12 Filed 03/08/21 Page 2 of 3 Page ID #:113



 1          IT IS FURTHER ORDERED that the stipulated request of the parties to remand this matter to

 2   the Superior Court of California, County of Los Angeles, entitled Bacilisa Pena Torres v. Populus

 3   Financial Group, Inc., a Texas Corporation, d.b.a. Ace Cash Express, Case Number 20STCV17735, is

 4   hereby granted.

 5

 6

 7            March 8, 2021
     DATED: _______________                                _______________________________
                                                               Honorable Stephen V. Wilson
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
                   [PROPOSED] ORDER RE: STIPULATION TO REMAND CASE TO STATE COURT
     Case 2:20-cv-08133-SVW-GJS Document 12 Filed 03/08/21 Page 3 of 3 Page ID #:114



 1                                         PROOF OF SERVICE
 2
                        STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3
             I am employed in the County of Los Angeles, State of California. I am over the age of
 4    18 and not a party to the action; my business address is 1611 N. San Fernando Blvd, Burbank,
      CA 91504.
 5
             On March 1, 2021, I served the following documents described below:
 6

 7      [PROPOSED] ORDER RE REQUEST TO REMAN CASE TO STATE COURT

 8    on the interested parties of record in the action by placing     the original   X     a true copy
      thereof and addressed as follows:
 9
      Tiffany B. Hunter, Esq.                                 Attorneys for Defendant, Populus
10
      Clark Hill LLP                                          Financial Group, Inc.
11    1055 West Seventh Street Suite 2400
      Los Angeles, CA 90017
12    (213) 891-9100
      Fax (213) 488-1178
13    E-Mail: thunter@ClarkHill.com
14
      _X__ ONLY BY ELECTRONIC TRANSMISSION. Only by e-mailing the document(s) to the
15    persons at the e-mail address(es). This is necessitated during the declared National Emergency
      due to the Coronavirus (Covid-19) pandemic because this office will be working remotely, not
16    able to send physical mail as usual, and is therefore using only electronic mail. No electronic
      message or other indication that the transmission was unsuccessful was received within a
17    reasonable time after the transmission. We will provide a physical copy, upon request only,
      when we return to the office at the conclusion of the national emergency.
18

19           I declare under penalty of perjury under the laws of the State of California that the
      above is true and correct.
20
             Executed on March 1, 2021, at Burbank, California.
21

22
                                                    _________________________
23                                                  Isahak Khachatryan

24

25

26

27




                                                       - 3-
                                                 Proof of Service
